190 N.J. Super. 500 (1983)
464 A.2d 1141
BROGAN CADILLAC-OLDSMOBILE CORP., PLAINTIFF-APPELLANT,
v.
THE CENTRAL JERSEY BANK AND TRUST COMPANY, DEFENDANT AND THIRD-PARTY PLAINTIFF-RESPONDENT,
v.
JOSEPH GEORGE MARZENO, A/K/A J. MARIZENA, A/K/A FRANK RUSSO, THIRD-PARTY DEFENDANT.
Superior Court of New Jersey, Appellate Division.
Argued April 19, 1983.
Decided May 4, 1983.
*501 Before Judges MICHELS, PRESSLER and TRAUTWEIN.
Michael J. Sweeney argued the cause for appellant (Cole, Geaney, Yamner & Byrne, attorneys; Peter R. Bray and Michael J. Sweeney on the brief).
J. Peter Sokol argued the cause for the respondent (McOmber & McOmber, attorneys).
PER CURIAM.
We affirm the judgment substantially for the reasons set forth in Judge Schwartz' opinion reported at 183 N.J. Super. 333 (Law Div. 1981).
We further note that in the context of this transaction, defendant bank should be held to no higher standard of care than any other business entity whose checks are stolen. The check here was neither a certified check nor a cashier's check, both of which imply a guarantee of payment. Here defendant bank was not the payor of the instrument but only its drawer. Thus, the legal risks inherent in accepting the check here in question were no different than those involved in accepting any other business or personal check.
Affirmed.